Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. Dated: February 14, 2014 CANTILLON CAPITAL MANAGEMENT LLC By: Cantillon Management L.P., its managing member By: Cantillon Inc., its general partner By:/s/ Name: Title:Authorized Person CANTILLON MANAGEMENT L.P. By: Cantillon Inc., its general partner By:/s/ Name: Title:Authorized Person CANTILLON INC. By:/s/ Name: Title:Authorized Person /s/ William von Mueffling WILLIAM VON MUEFFLING
